

	

		II

		109th CONGRESS

		1st Session

		S. 642

		IN THE SENATE OF THE UNITED STATES

		

			March 16, 2005

			Mr. Frist (for himself,

			 Mr. Alexander, Mr. Talent, Mr.

			 Enzi, Mr. Ensign,

			 Mr. Sessions, Mr. Craig, Mr.

			 Allen, Mr. Burns,

			 Mr. Chambliss, Mr. Bunning, Mr.

			 Smith, Mr. Vitter,

			 Mr. Graham, Mr.

			 Cornyn, Mr. Santorum,

			 Mr. Grassley, Mr. Inhofe, Mr.

			 Brownback, Mr. Nelson of

			 Nebraska, and Mr. Nelson of

			 Florida) introduced the following bill; which was read twice and

			 referred to the Committee on the

			 Judiciary

		

		A BILL

		To support certain national youth organizations,

		  including the Boy Scouts of America, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Support our Scouts Act of

			 2005.

		2.Support for youth

			 organizations

			

				(a)

				Definitions

				In this section—

				

					(1)

					the term Federal agency means each department,

			 agency, instrumentality, or other entity of the United States Government;

			 and

				

					(2)

					the term youth organization means any organization

			 described under part B of subtitle II of title 36, United States Code, that is

			 intended to serve individuals under the age of 21 years.

				

				(b)

				In general

				

					(1)

					Support for youth organizations

					No Federal law (including any rule, regulation, directive,

			 instruction, or order) shall be construed to limit any Federal agency from

			 providing any form of support for a youth organization (including the Boy

			 Scouts of America or any group officially affiliated with the Boy Scouts of

			 America) that would result in that Federal agency providing less support to

			 that youth organization (or any similar organization chartered under the

			 chapter of title 36, United States Code, relating to that youth organization)

			 than was provided during each of the preceding 4 fiscal years.

				

					(2)

					Types of support

					Support described under paragraph (1) shall include—

					

						(A)

						holding meetings, camping events, or other activities on Federal

			 property; and

					

						(B)

						hosting any official event of such organization.

					3.Equal access for

			 youth organizationsSection

			 109 of the Housing and Community Development Act of 1974 (42 U.S.C. 5309) is

			 amended—

			(1)in the first

			 sentence of subsection (b) by inserting or (e) after

			 subsection (a); and

			(2)by adding at the

			 end the following:

				

					(e)Equal

				access

						(1)DefinitionThe

				term youth organization means any organization described under

				part B of subtitle II of title 36, United States Code, that is intended to

				serve individuals under the age of 21 years.

						(2)In

				generalNo State or unit of general local government that has a

				designated open forum, limited public forum, or nonpublic forum and that is a

				recipient of assistance under this chapter shall deny equal access or a fair

				opportunity to meet to, or discriminate against, any youth organization,

				including the Boy Scouts of America or any group officially affiliated with the

				Boy Scouts of America, that wishes to conduct a meeting or otherwise

				participate in that designated open forum, limited public forum, or nonpublic

				forum.

						.

			

